                                                                      1   JON G. BROOKS, ESQ. SBN: 217930
                                                                          LAW OFFICES OF JON G. BROOKS
                                                                      2   1900 The Alameda, Suite 520
                                                                          San Jose, CA 95126
                                                                      3   (408) 286-2766
                                                                      4   Attorney for Debtors
                                                                      5
                                                                      6                             UNITED STATES BANKRUPTCY COURT
                                                                      7                             NORTHERN DISTRICT OF CALIFORNIA
                                                                      8                                           SAN JOSE DIVISION
                                                                      9
                                                                     10   In Re:                                                BANKRUPTCY NO. 14-53167 SLJ
                                                                     11   GILBERT CORONA LARA,                                  CHAPTER 13
                                                                     12                                                         MOTION FOR ORDER ALLOWING
                                                                          and                                                   SALE OF REAL PROPERTY
                                                                     13
                                                                          CYNTHIA LOUISE LARA,                                  Date: TBD
                                  1900 The Alameda, Suite 520
           J O N G. B R O O K S
o f


                                  San Jos e, Cal ifornia 9 5 1 2 6




                                                                     14                                                         Time: TBD
                                                                                                                                Place: U.S Bankruptcy Court
O F F I C E S




                                                                     15                    Debtor(s)                                   280 S. First Street
                                                                                                                                       San Jose, CA
                                                                     16                                                                Courtroom 3099
                                                                     17                                                         Judge: Stephen L. Johnson
L A W




                                                                     18
                                                                     19
                                                                     20            The Debtors hereby move for an order allowing the sale of real property as
                                                                     21   follows and for the following reasons:
                                                                     22            1.      The Debtors herein filed a Petition for Relief under Chapter 13 of the
                                                                     23   Bankruptcy Code on July 29, 2014. Their plan was confirmed on October 23, 2014.
                                                                     24            2.      The Debtors have contracted to sell their 100% interest in real property
                                                                     25   located at 3064 White Oak Court, Turlock, CA 95382, subject to approval of this Court,
                                                                     26   subject to approval of this Court. This property is not the Debtors’ residence.
                                                                     27            3.      The essential details of this transaction are as follows:
                                                                     28


                                                                                                                            1
                                                                          MOTION FOR ORDER ALLOWING SALE OF REAL PROPERTY




                                                  Case: 14-53167                        Doc# 51        Filed: 03/26/19      Entered: 03/26/19 14:21:04      Page 1 of 6
                                                                      1           Sellers’ Real Estate Agent:                  Ron Dale
                                                                                  Sellers' Real Estate Agency:                 PMZ Real Estate
                                                                      2                                                        1600 N. Carpenter Road, Suite A1
                                                                      3                                                        Modesto, CA 95351
                                                                                                                               (209) 499-6736
                                                                      4
                                                                      5           Buyers’ Real Estate Agent:                   Tabitha Alves
                                                                                  Buyers’ Real Estate Agency:                  Century 21 MM
                                                                      6                                                        1351 Geer Road
                                                                      7                                                        Turlock, CA 95380
                                                                                                                               (209) 495-0212
                                                                      8
                                                                      9           Escrow Company:                              Stewart Title of California, Inc.
                                                                                                                               2030 W. Monte Vista Ave.
                                                                     10
                                                                                                                               Turlock, CA 95382
                                                                     11
                                                                                  Escrow No:                                   379211
                                                                     12           Escrow Officer:                              Diane Medina
                                                                                  Telephone:                                   (209) 632-2341
                                                                     13
                                  1900 The Alameda, Suite 520
           J O N G. B R O O K S
o f


                                  San Jos e, Cal ifornia 9 5 1 2 6




                                                                     14           Contract sales price:                        $415,000.00
O F F I C E S




                                                                     15
                                                                                  Distributions:
                                                                     16
                                                                                           Wells Fargo Bank, N.A. ...................................... $370,641.18
                                                                     17
L A W




                                                                                           PMZ Real Estate (Seller’s agent) .............................. $8,300.00
                                                                     18                    Century 21 M&M (Buyer’s agent)............................ $8,300.00
                                                                                           Costs of sale (Title,Taxes,Escrow,Recording, Misc)$18,806.13
                                                                     19
                                                                     20                    Subtotal Paid Directly (not to Trustee).................. $406,047.31

                                                                     21           To Chapter 13 Trustee for Administration:
                                                                     22                    Debtors’ Attorney (estimated; upon court approval) . $4,000.00
                                                                     23                    Chapter 13 Trustee Admin Claim (on distributions
                                                                                           of general unsecured claims, atty fees)......................... $400.00
                                                                     24
                                                                                           Subtotal of Funds to Trustee ..................................... $4,400.00
                                                                     25
                                                                     26                    Net proceeds to the Debtors:..................................... $4,552.69

                                                                     27
                                                                                  Is the Chapter 13 plan being paid off from the proceeds?               No.
                                                                     28


                                                                                                                              2
                                                                          MOTION FOR ORDER ALLOWING SALE OF REAL PROPERTY




                                                  Case: 14-53167                       Doc# 51         Filed: 03/26/19        Entered: 03/26/19 14:21:04                  Page 2 of 6
                                                                      1            3.      The Debtors claimed an exemption of $11,022.70 for their property on
                                                                      2   Schedule C as amended on March 26, 2019.
                                                                      3            4.      This transaction is an arms-length transaction with no prior relationship
                                                                      4   between the Debtors and the buyers. This transaction is for the full value of the property
                                                                      5   and is not a short sale.
                                                                      6            5.      Attached is a current net sheet for the transaction detailing the expected
                                                                      7   sources and distributions of funds in the transaction. The figures represented are approxi-
                                                                      8   mations and can be expected to be refined up until the sale is consummated. The net
                                                                      9   sheet does not show estimated Debtors’ attorney’s fees through the hearing on this
                                                                     10   motion and a subsequent/simultaneous motion for Supplemental Attorney’s Fees and
                                                                     11   Costs.
                                                                     12            6.      The Purchase Agreement shows that escrow is scheduled to close on or
                                                                     13   about April 5, 2019, but the Seller’s counter does contain a contingency for court
                                  1900 The Alameda, Suite 520
           J O N G. B R O O K S
o f


                                  San Jos e, Cal ifornia 9 5 1 2 6




                                                                     14   approval of the sale. This may be extended by a few days.
O F F I C E S




                                                                     15            WHEREFORE, Debtors request that the court order that:
                                                                     16            1.      The Debtors be allowed to sell their interest in the real property described
                                                                     17   above.
L A W




                                                                     18            2.      [At the request of the Chapter 13 Trustee] Any net proceeds from the sale
                                                                     19   which would be paid to the Debtors if the Debtors were not in a Chapter 13 proceeding
                                                                     20   be disbursed first in accordance with the demand of the Debtors’ Chapter 13 Trustee, and
                                                                     21   any remainder shall be disbursed directly to the Debtors.
                                                                     22            3.      [At the request of the Chapter 13 Trustee] As a condition of this
                                                                     23   transaction the escrow company shall comply with and satisfy the escrow demand of
                                                                     24   Devin Derham-Burk, Chapter 13 Trustee. If the Chapter 13 Trustee does not intend to
                                                                     25   submit a demand, she shall notify the escrow agent in writing. Per her demand, the
                                                                     26   Trustee shall be the disbursing agent on Proofs of Claim relating to this case, filed with
                                                                     27   the clerk's office of the bankruptcy court. The Trustee shall take her statutory fees on
                                                                     28


                                                                                                                            3
                                                                          MOTION FOR ORDER ALLOWING SALE OF REAL PROPERTY




                                                  Case: 14-53167                        Doc# 51        Filed: 03/26/19      Entered: 03/26/19 14:21:04       Page 3 of 6
                                                                      1   receipts in connection with this transaction whether or not this transaction closes prior to
                                                                      2   confirmation of the Plan.
                                                                      3           4.       [At the request of the Chapter 13 Trustee] Within fifteen days of the
                                                                      4   closing of the sale, the escrow company shall provide the Chapter 13 Trustee with a copy
                                                                      5   of the closing statement for the escrow.
                                                                      6           5.       Any delay of effectiveness of the order requested herein due to F.R.B.P.
                                                                      7   6004 or any other similar rule be waived so that the order will be effectively immediately.
                                                                      8           Respectfully submitted,
                                                                      9
                                                                     10           Dated: March 26, 2019                           /s/ Jon G. Brooks
                                                                                                                                  Jon G. Brooks
                                                                     11                                                           Attorney for Debtors
                                                                     12
                                                                     13
                                  1900 The Alameda, Suite 520
           J O N G. B R O O K S
o f


                                  San Jos e, Cal ifornia 9 5 1 2 6




                                                                     14
O F F I C E S




                                                                     15
                                                                     16
                                                                     17
L A W




                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                            4
                                                                          MOTION FOR ORDER ALLOWING SALE OF REAL PROPERTY




                                                  Case: 14-53167                       Doc# 51         Filed: 03/26/19      Entered: 03/26/19 14:21:04      Page 4 of 6
   American Land Title Association                                                                                       ESTIMATED ALTA Settlement Statement - Seller
                                                                                                                                                Adopted 05-01-2015


   File No./Escrow No.: 379211                                              Stewart Title of California, Inc.
                                                                               2030 W Monte Vista Ave
   Officer/Escrow Officer: Diane Medina
                                                                                     Turlock, CA 95382
                                                                                       (209) 632-2341




   Property Address:                  3064 WHITE OAK COURT
                                      TURLOCK, CA 95382 (STANISLAUS)
                                      (087-016-026)

   Seller:                            GILBERT C. LARA

                                      CYNTHIA L. LARA
   Lender:

   Settlement Date:
   Disbursement Date:


                                                              Description                                                                                           Seller
                                                                                                                                                P.O.C.              Debit               Credit
  Deposits, Credits, Debits
   Sale Price of Property                                                                                                                                                               $415,000.00
  Prorations
   County Taxes 4/10/2019 to 7/1/2019 @ $2,740.63/Six Months                                                                                                                               $1,241.61
  Payoffs
   Payoff of First Mortgage Loan                                                                                                                                    $370,641.18
        Principal: $343,236.50
        Interest, 3/31/2019 to 5/1/2019 @$61.12/day: $1,894.72
        Suspense Balance: ($110.12)
        Prop Insp & Presev: $16.50
        Unpaid NSF Charges: $125.00
        Recon Fee: $205.30
        Interest : $2,500.00
        Escrow/Impounds: $3,203.29
        Interest: $19,569.99
  Commissions
   Real Estate Commission to PMZ Real Estate                                                                                                                           $8,300.00
   Real Estate Commission to Century 21 M&M and Associates                                                                                                             $8,300.00
  Title Charges
   Title - Owner's Title Insurance to Stewart Title of California, Inc.                                                                                                  $623.00
   Title - Document preparation to Stewart Title of California, Inc.                                                                                                     $100.00
   Title - Notary fees to Stewart Title of California, Inc.                                                                                                              $200.00
   Title - Settlement or closing fee to Stewart Title of California, Inc.                                                                                                $592.50
   Title - Wire Processing Fee to Stewart Title of California, Inc.                                                                                                       $34.00
   Title - Courier Fee to Stewart Title of California, Inc.                                                                                                               $40.00
  Government Recording and Transfer Charges
   County Deed Tax/Stamps to Stewart Title of California, Inc.                                                                                                           $456.50
   Release to Stewart Title of California, Inc. $75.00                                                                                                                    $75.00
  Additional Settlement Charges
   2nd Install 2018/19 of Property Tax to Stanislaus County Tax Collector                                                                                             $2,740.63
   3.33% Withholding / State of CA to Franchise Tax Board                                                                                                            $13,819.50
   Natural Hazard Disclosure to TBD                                                                                                                                     $125.00
                                                                                                                                                P.O.C.              Debit               Credit
  Subtotals                                                                                                                                              $0.00      $406,047.31         $416,241.61
  Due To Seller                                                                                                                                                      $10,194.30
  Totals                                                                                                                                                 $0.00      $416,241.61         $416,241.61

  SUBSTITUTE FORM 1099 SELLER STATEMENT: The information contained herein is important tax information and is being furnished to the Internal Revenue Service. If you are required to
  file a return, a negligence penalty or other sanction will be imposed on you if this item is required to be reported and the IRS determines that it has not been reported.
  SELLER INSTRUCTIONS: If this real estate was your principal residence, file form 2119, Sale or Exchange of Principal Residence, for any gain, with your income tax return; for other
  transactions, complete the applicable parts of form 4797, Form 6252 and/or Schedule D (Form 1040). This transaction does not need to be report on Form 1099-S if you sign a certification
  containing assurances that any capital gain from this transaction will be exempt from tax under new IRS Code Section 121. You are required by law to provide the Settlement Agent with your
  correct taxpayer identification number. If you do not provide the Settlement Agent with your correct taxpayer identification number, you may be subject to civil or criminal penalties imposed by
  law.




                                                                                                                                                                                    File # 379211
                                                                                          Page 1 of 2                                                        Printed on 3/26/2019 at 12:12 PM


Case: 14-53167                        Doc# 51                   Filed: 03/26/19                           Entered: 03/26/19 14:21:04                                               Page 5 of 6
   Acknowledgement

   We/I have carefully reviewed the ALTA Settlement Statement and find it to be a true and accurate statement of all receipts
   and disbursements made on my account or by me in this transaction and further certify that I have received a copy of the
   ALTA Settlement Statement. We/I authorize Stewart Title of California, Inc. to cause the funds to be disbursed in
   accordance with this statement.


                                                                          SELLER(S)

                                                                          ________________________________________________________________
                                                                          GILBERT C. LARA
                                                                          By: __________________________
                                                                              Cynthia L. Lara




                                                                          SETTLEMENT COORDINATOR


                                                                          ________________________________________________________________
                                                                          Diane Medina




                                                                                                                                             File # 379211
                                                                   Page 2 of 2                                         Printed on 3/26/2019 at 12:12 PM


Case: 14-53167               Doc# 51            Filed: 03/26/19                Entered: 03/26/19 14:21:04                               Page 6 of 6
